Order entered October 7 , 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                   No. 05-13-01143-CV

                   IN THE INTEREST OF A.K.S., A MINOR CHILD

                                            AND

                                   No. 05-13-01144-CV

                   IN THE INTEREST OF A.K.S., A MINOR CHILD

                    On Appeal from the 380th Judicial District Court
                                 Dallas County, Texas
               Trial Court Cause Nos. 380-54072-2011 and 380-50660-2012

                                           ORDER
      Because a review of the clerk’s records in these appeals reveals the two appeals concern

the same parties and issues, we CONSOLIDATE, on our own motion, appellate cause number

05-13-01144-CV into cause 05-13-01143-CV. The parties shall now use only cause number 05-

13-01143-CV when referencing the appeal.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE